DETAILED ACTION
The present application is associated with PCT/US2020/014118.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed January 4, 2021, have been fully considered.
The rejection(s) of Claims 1-4 and 8-10 under 35 U.S.C. 112(b), mailed October 2, 2020, are overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. (US 2013/0118752) in view of Lindsey, Jr. et al. (US 4,671,358).
Claim 1. Hannegan discloses a system for performing a drilling and cementing operation about a tubular string in a wellbore, comprising: a drill bit (207b), wherein a drilling fluid (130m) exits the drill bit (207b) and carries cuttings from the drill bit (207b); a tubular string (57p) connected to the drill bit 
Hannegan does not explicitly disclose the tubular and the drill bit forming a conduit to permit cement to be pumped through the tubular and the drill bit and into an annulus between the tubular and a borehole wall.  However, Hannegan does disclose a conditioner (130w) may flush the drilling fluid (130m) from the wellbore (100), and may wash cuttings and/or mud cake from the wellbore (100), and then the cement slurry (130c) may be pumped by the cement pump (30c), thereby propelling a bottom wiper (125b) into a bore of a casing (105), wherein the drilling fluid (130m) exits the drill bit (207b) and carries cuttings from the drill bit (207b), and the cuttings and drilling fluid (returns) flow from the drill bit (207b) through an annulus defined between the tubular string (57p) and the wellbore (Figs. 1, 2A-2F, 7F; [0010]; [0037]).
Hannegan does not explicitly disclose the collar including a receptacle made from a first drillable material, the receptacle having a profile that corresponds to a shape of a component deployed through the length of the tubular, the receptacle configured to form a substantially fluid tight seal between the component and the drillable material when the component is seated in the receptacle, wherein the collar and the component prevent backflow of the cement.  However, Hannegan does disclose that a top dart (75u) may be driven through a workstring bore by a displacement fluid (130d) until the top dart (75u) lands onto a top wiper (175u), and a bottom dart (75b) and a wiper (175b) land onto a float collar (108), wherein the float collar (108) may close, thereby preventing a cement slurry (130c) from flowing back into a casing bore (Fig. 7F; [0102]).  
Moreover, Lindsey teaches a cement slurry (28) above a pump down plug (27) passes through a valve opening (34) to a cementing float shoe (24) and into an annulus (25) between a liner (13) and a 
Claim 2. Hannegan in view of Lindsey teach The system of claim 1.  Hannegan further discloses that the drilling and casing cementing operation is performed by the drilling system (Figs. 2A-2G; [0037]).
Claim 3. Hannegan in view of Lindsey teach The system of claim 1.  Hannegan further discloses that the drilling is accomplished by utilizing the drill bit (207b) that is mounted on an end of a drill string; and an inner portion of a guide shoe (109) may be made of a drillable material, so that the inner portion may be drilled through if the wellbore (100) is to be further drilled (Figs. 7C, 7F; [0004]; [0029]).
Claims 4-6. Hannegan in view of Lindsey teach The system of claim 1.  Hannegan further discloses a cementing plug, such as the dart (75), may be disposed in a canister bore for selective release and pumping downhole to activate a cementing plug, such as the wiper (175), wherein the top dart (75u) may be driven through the workstring bore by the displacement fluid (130d) until the top dart (75u) lands onto the top wiper (175u), and the bottom dart (75b) and the wiper (175b) land onto the float collar (108), where the float collar (108) may close, thereby preventing the cement slurry (130c) from flowing back into the casing bore Fig. 7F; [0054]; [0102]).  Lindsey further teaches the first pump down plug (27) is released from a surface manifold and is driven down a string of pipe (14) by the cement slurry (28), and then at an appropriate time when a calculated volume of the cement slurry (28) .  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannegan et al. (US 2013/0118752) in view of Lindsey, Jr. et al. (US 4,671,358), as applied to Claims 1 and 6 above, further in view of Richards et al. (US 2015/0167424).
Claim 7. Hannegan in view of Lindsey teach The system of claim 6.  Hannegan does not disclose wherein the first pump down plug and the second pump down plug are made from a third drillable material.  However, Richards teaches a well system comprising a deformable plug and plug seat, wherein the plug may comprise cement and/or other drillable material(s) (Figs. 7, 16; [0030]; [0043]; [0176]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plug in Hannegan with a plugging material, as taught by Richards, in order to utilize a plugging material that is easier to drill through.
Claim 8. Hannegan in view of Lindsey teach The system of claim 1.  Richards further teaches both an internal plug seat (104) and a drop plug element (106, 902) include a polymer that is deformable, to allow the drop plug element (106, 902) to pass through the plug seat (104) as shown in stages (a) through (c) (Figs. 2, 16; [0030]).
Claim 9. Hannegan in view of Lindsey, further in view of Richards teach The system of claim [[1]] 8.  Richards further teaches a well system comprising a deformable plug and plug seat, wherein the plug may comprise cement and/or other drillable material(s) (Figs. 7, 16; [0030]; [0043]; [0176]).
Claim 10. Hannegan in view of Lindsey, further in view of Richards teach The system of claim 9.  Richards further teaches the plug element (902') in a wellbore (12) can be as a single spherical mass of the polymer, where a cross-section of the single mass of the polymer in an initial, sealing state is equal .

Response to Arguments
Applicant's arguments, filed January 4, 2021, have been fully considered but they are not persuasive.
Applicant argues: “In contrast to the system of claim 1, Hannegan and Lindsey fail to disclose or suggest features such as a collar that includes a receptacle made from a drillable material for seating a component, which has a profile that corresponds to a shape of the component. In addition, Hannegan and Lindsey do not disclose or suggest a drillable receptacle that has a profile that forms a substantially fluid tight seal between a component and the drillable receptacle, and prevents backflow when the component is seated in the receptacle.” 
For example, Hannegan describes a float collar 108 for landing a wiper 125b, but does not describe the float collar 108 as having a receptacle that corresponds to a shape of the wiper 125b, or that forms a fluid tight seal therebetween. In addition, Hannegan does not disclose or suggest that the float collar 108 prevents backflow when the wiper 125b is seated, but instead describes the float collar 108 as having a separate check valve for preventing backflow. 
The cementing system of Lindsey describes landing collars 23 and 24 for receiving the wiper plugs 20 and 21, but does not describe the landing collars 23 and 24 as having profiles that correspond to the shapes of the wiper plugs 20 and 21, nor is a fluid tight seal formed when the wiper plugs 20 and 21 are seated. Furthermore, Lindsey does not describe or imply that backflow is prevented by virtue of seating the wiper plugs 20 and 21. Rather, Lindsey describes a one way check valve 46 including a spring and ball member for preventing backflow.” (See Applicant’s Remarks, filed 01/04/2021: pp. 7-8).
The Examiner respectfully disagrees with Applicant.  First, the Examiner notes that instant Claim 1 recites a “substantially fluid tight seal” (emphasis added) in line 12, which provides a degree of variation - in contrast to the complete fluid tight seal as Applicant argues.  Hannegan discloses that a top dart (75u) may be driven through a workstring bore by a displacement fluid (130d) until the top dart (75u) lands onto a top wiper (175u), and a bottom dart (75b) and a wiper (175b) land onto a float collar (108), wherein the float collar (108) may close, thereby preventing a cement slurry (130c) from flowing back into a casing bore (Fig. 7F; [0102]).  Lindsey teaches a cement slurry (28) above a pump down plug (27) passes through a valve opening (34) to a cementing float shoe (24) and into an annulus (25) between a liner (13) and a borehole (26), and then cement slurry (28) is moved up the borehole annulus (25) and subsequently, an upper pump down plug (29) engages a bore of an upper cementing liner wiper plug (20) and closes off its bore (Fig. 1; Col. 5, line 35 – Col. 6, line 2).  Lindsey further teaches a landing collar (22) and a tubular collar (42) connected to a tubular member (19) above wiper plug (20) which has a one way fluid bypass valve for bypassing fluid under pressure in the space (40) above the plug (20) to the interior of the tubular member (19) (Col. 6, lines 3-11).  Thus, the Examiner maintains that the downhole tool in Hannegan as modified by Lindsey renders obvious a “receptacle having a profile that corresponds to a shape of a component deployed through the length of the tubular” as instantly claimed and “a substantially fluid tight seal between the component and the drillable material when the component is seated in the receptacle” as instantly claimed.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues “In addition, it would not be obvious to combine the teachings of Hannegan and Lindsey as suggested by the Examiner, at least because the claimed system presents advantages not addressed or contemplated by the cited references. For example, as described in the instant specification, embodiments "address such insufficiencies by providing a drillable collar that receives a plug or other component to prevent backflow, without requiring the use of check valves or other components that could be compromised by extended periods of high rate circulation." (See par. [0026]). Neither Hannegan nor Lindsey provide such an advantage, as both Hannegan and Lindsey explicitly recite the use of check valves to prevent backflow.” (See Applicant’s Remarks, filed 01/04/2021: p. 8).
First, the claimed invention uses the transitional phrase “comprising” and thus does not exclude check valves.  While the Applicant argues that the prior art references teach a different / additional structure to prevent backflow, a recitation of the intended use of the 
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. Applicants used the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ Id. (please See MPEP 2111.03]. 
Second, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674